internal_revenue_service appeals number release date date date reakrk kkk kkk department of the treasury address any reply to pennsylvania appeals_office liberty avenue room pittsburgh pa employer_identification_number rrekk person to contact kkkkk id krekkk contact telephone number rekkk fax number kherek uil certified mail this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january 20xx our revocation was made for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of code sec_501 and sec_1_501_c_3_-1 you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non-exempt purpose which is not an exempt_purpose which is prohibited by code sec_501 your net_earnings inure to the benefit of private shareholders and individuals you are operated for a substantial private purpose rather than a public purpose which is prohibited by code sec_501 and sec_1 c -1 d ii contributions to your organization are no longer deductible under sec_170 of the you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax years ending december 20xx december 20xx and for all tax years thereafter in accordance with the code code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours is appeals team manager enc publication cc kkkkk tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mc dsm tege wainut street des moines lowa date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f farm a department of the treasury - intemal revenue service explanation of items name of taxpayer org schedule no oc exhibits a-1 a-2 year period ended 20xx-20xx legend _ org organization name state - state 5' companies xx - date bm-1 bm-2 - g ra-1 through ra-6 - address address city - city bm through ra co-1 through co-5 - through issue does the non-profit np org org qualify to be exempt under internal_revenue_code irc so 1og where it operates interest for the purpose of serving a private benefit rather than public facts the np org filed articles of incorporation with the state of corporation on may 19xx in 20xx org was set up by the board_of directors bm-1 and bm-2 who are also the owners of a for-profit fp -- co-1 - bm-1 co-1 as a non-profit np the np org was set up to process the debt management plans hereinafter dmps for its clients and bm-1 went through all licensing bonding_requirements for the np to become a co- bm-1 has over years of financial counseling experience assisting folks from all walks of life while bm-2 ha sec_29 years of similar experience on may 19xx the service determined the np org exempt from federal_income_tax as an organization described in sec_501 with its foundation status classification as a a of the internal_revenue_code the owners bm-2 and bm-1 of the fp co-1 set up the np org so the credit card companies would give the client’s reduced interest rates and reduced monthly payments on debt management plans dmps negotiation of interest rates with the creditors is automatic asa non-profit they were also eligible to receive ‘fair shares’ payments from the creditors which are not availed to them as a for-profit entity the np org is generating leads for the fp co-1 entity at the front-end of the intake process as a ‘front-end’ lead generator there are no lines of distinction of the non-profit entity working alongside the for-profit entity the non-profit is a conduit for the for-profit in this side by side operation leads are generated for the fp co-1 through the operating of the non- profit entity with the overlap of customer service attributable from both entities the for-profit reaps the benefits of new customers through the np org ’s existence in addition there is considerable overlap in the usage in each of the business names where the non-profit is identified as org and the for-profit as co-1 the client readily identifies they are only doing service with a non-profit entity when the for-profit’s name is actually disguised alluding customers into thinking it’s all one non-profit commingled business activity doing budgeting and tax services that are the activities of the fp co-1 business as described on page form 886-a crev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibits a-1 a-2 year period ended 20xx-20xx in addition to processing dmps the np acts as a social_security representative rep payee and does pay-day loans and convenience bill paying full-service allowables they did not begin doing payee rep services with social_security administration ssa until 20xx at least three years following their determination_letter a dmp is a tool used to restructure unsecured debt restructuring debt through a dmp allows a client to consolidate unsecured debt ostensibly lower his her interest rates and monthly payments obtain regain of his her debts and or curtail collections calls penalties and over-limit fees typically under a dmp a client signs a contract agreeing to make monthly payments to the np org which then makes arrangements with the consumer’s end-creditors and distributes payments to them the np org charges clients a monthly processing fee the np org ’s business depends primarily on dmps that are provided to clients by credit counseling agencies such as np org that have been recognized by the internal_revenue_service as a sec_501 exempt_organization org ’s board_of directors bod officers include bm-1 and bm-2 occupying the board positions of president and vice-president bm-1 bm-2 make most of the day to day decisions for np org as they are also the owners of the fp co-1 during 20xx-20xx there were eleven directors or nine other board members besides the married couple bm-1 and bm -2 with five former board members related to bm-1 bm-2 in a memo dated october 20xx with a grant application the bod’s were explained as ra-1 ra-2 bm- 2’s parents ra-3 ra-4 as bm-1’s sister and brother-in-law and bm-1 and bm-2 are married to each other while in documentation dated september 20xx it was described that ra-4 ra-6 are a niece and nephew of bm-1 bm-2 while ra-3 both a former employee and director is bm-1’s sister from review of the notes with board members during 20xx minutes that documented an approval to pay mileage on july with a verbal okay on july 20xx it was noted that the board approved with phone calls of june - 20xx with documentation signed by bm-1 from review of the annual meeting for the board_of directors bod’s on january 20xx with eleven board members present the meeting recorded had brevity the minutes were signed solely by bm-1 with no other directors giving any approval on any items discussed the meeting was silent on the approval of any of the officers’ salary packages which was never approved by the bod’s prior to this examination key elements of good governance management and disclosure for a charity to possess are missing through the loosely structured non-profit organization there were no formal voting’s held during any of the annual board meetings the charity has an overall board composition of form 886-ackev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibits a-1 a-2 year period ended 20xx-20xx too many related board members which was not corrected until the onset of the examination there was no active_participation or documentation of any major decisions that were made by the board other than minutes of brevity signed solely by bm-1 there was no recusal of the primary officers directors during any formal voting process regarding the officers’ salaries other than the regular discussion of the employees’ hourly wage increases the np org lacks good governance the charity has no clear knowledgeable and committed governing body and management team along with sound management practices in place important for the charity to be thoughtful about the governance practices that are most appropriate for the charity in assuring sound operations and compliance with the tax law advertising and website for both the np org and the fp co-1 are done jointly the ad in the co-3 was shown in bold letters vertically as org with the name horizontally at bottom of ad as org the ad states owned and operated by bm-1 and bm-2 area’s oldest credit counseling agency since 19xx tax preparation since 19xx and representative payee for social_security beneficiaries since 20xx etc the same phone listing is listed in the yellow pages for both the fp and np under org every np account receives a booklet called out of hock out of debt nine ways to get a handle on your bills they also have various brochures on budgeting and finance with one article on bankruptcy although the np does not handle any pre or post-bankruptcy certifications the fp co-1 and the np org share employees and office space where they have dually occupied their current location address city state since november 20xx the fp co-1 that is owned by bm-1 bm-2 and operates alongside the np org the fp co-1 performs financial counseling and tax preparation while the np org is doing credit counseling for dmp’s social_security rep payee duties pay day loans and convenience bill paying full service allowables the np org was prepared to make mortgage loans to prospective customers with bm-1’s credentialing as a result of the current examination this activity was halted as it was in direct conflict of future compliance under sec_501 there were no actual loans that had been made to any non-profit clients the office staff assists in scheduling both the fp or np clients for appointments primarily with bm-1 there is no written contract between the two organizations np org and fp co-1 at the time of the audit of the books records there were no invoices from the fp co-1 to the np org thus in both 20xx and 20xx years there was no allocation of expenses being done by the fp co-1 to the np org for shared expenses relating to occupancy supplies dsl internet and software only after the agent came out to do the examination did the np org receive reimbursement from the fp co-1 for those expenses in 20xx that were allocated between them furthermore a repayment of dollar_figure was shown to the agent to represent reimbursed shared expenses in later year 20xx that included dollar_figure made directly to the landlord for shared occupancy for two full months of form 886-a crev department of the treasury - internal_revenue_service page department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibits a-1 a-2 yeat period ended 20xx-20xx rent for the years 20xx and 20xx there was no allocation of expenses where it was not until the agent’s visits that the nonallocation of shared expenses was discovered during the examination during the quarter of 20xx the fp co-1 made two reimbursements back to the np org where dollar_figure was reimbursed back from the fp co-1 to np org for 20xx and dollar_figure reimbursed for 20xx for same the ledger books for the np and fp accounts were commingled on the same large hand-written green-lined tablets it was difficult to identify where one account was reported for the np org and where other transactions began for the fp co-1 as there was no true separation of accounts during the examination the officers could not make a determination whether the amounts tabulated on the combined large ledger book with the commingled columns were correct for either the non-profit and for-profit categories there was considerable overlap of the records in the hand-written ledger books and it was difficult to distinguish each of the separate entries of the for-profit and non-profit accounts the expenses every year totaled exactly the same as the revenues see exhibits a-1 a-2 when the agent asked bm-1 bm-2 why this was reported in this manner they were under the assumption that they had to spend down most all of the income much of the remaining expenses at year-end were written to the officers with no clear reasoning in the disbursements for these wage payments the officers’ salaries are shown on attached schedules exhibits a-1 for 20xx a-2 for 20xx in relation to the overall gross_receipts for the np org the two officers’ salaries during 20xx comprised approximately of the np org’s total expenses while in 20xx the total officers’ wages comprised approximately of the np org’s total expenses the officers’ salaries with health insurance was more than one-half or of the total gross_receipts taken in by the np org for the individual tax years in 20xx and 20xx in documentation further provided during the examination it stated that for 20xx the bod’s approved an hourly rate of forty dollars dollar_figure per hr for bm-1 working forty-one hrs per week or dollar_figure x hrs x weeks dollar_figure salary for bm-2 it stated they approved twenty-five dollars dollar_figure per hour for her working twenty-three hrs per week on average or dollar_figure x hrs x weeks dollar_figure salary activity description- np org takes care of approximately clients in both trust accounts non-profit trust and representative payee for social_security ss beneficiary clients further explained in the ss rep payee section of the clients serviced in 20xx there were ss clients dedicated educational medical accounts convenience bill paying full-service allowables and dmps form 886-a crev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibits a-1 a-2 year period ended 20xx-20xx first the client calls in to set-up an appointment with the counselor bm-1 the appointment is scheduled with bm-1 while the office staff answers any questions the clients may have it is not known at the inception of the interview whether the client is going to be put into the np or the fp accounts until after the client s have had their credit counseling interview with bm-1 he then determines where they will be entered in 20xx both the fp and np accounts were commingled while they separated them in 20xx the prospective clients may either come into the office as either a walk-in or phone scheduled appointment the fee for the initial consultation with bm-1 is dollar_figure up under the np program the set-up fee is dollar_figure in 20xx there were approximately fifteen existing fp co-1 clients and taxes were paid on them in 20xx the fp co-1 side had three remaining clients that were pulled over from the np org account the fee is dollar_figure for the consultation fee on the fp side should the client determine they want the fp co-1 - co-1 to help them with their existing debt the clients in the fp side generally have no credit card payments owed or any other revolving accounts or pay-day loans under the for-profit account the monthly maintenance fees are usually higher than the non-profit’s monthly fees if the client signs at the conclusion of the interview bm-1 has a better idea where to categorize the client he then prepares the deposit slip for the fp co-1 account in the event the client is one specifically with no credit card debts or other revolving accounts with no potential for any reimbursement of ‘fair shares’ payments the np org generally does not waive the consulting fee for new clients taken on however this has been done on some occasions where it’s provided to those with an extreme financial hardship to pay these accounts are not recorded nor do they keep a list of records of any waived set-up fees of any new clients bm-2 or one of the other office staff members logs the entries for the payments to be made onto a client’s card with a control number assigned at the top of the card if proposals are accepted by the creditors they mail letters to them regarding any ‘fair shares’ payments_to_be_received if the rates change throughout the duration a client is in the program the credit card companies generally notify the np org of the anticipated percentage change beginning in 20xx there were np org dmp clients and at the end of 20xx there were np org dmp clients beginning in 20xx there were fp co-1 clients and at the end of 20xx there were fp co-1 clients beginning in 20xx there were np org dmp clients and at the end of 20xx there were clients in the np org clients there were four ‘fair shares’ payments from co-4 totaling dollar_figure made during 20xx and none made in 20xx where these amounts were made by direct deposit into the np org some of the dmp clients are billed out monthly while some clients may not be billed out but are deducted from the client’s monthly payments into the trust account the client’s check form 886-a crev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibits a-1 a-2 year period ended 20xx-20xx may electronically or by mailing in the check goes into the trust account but the monthly maintenance fees get transferred into np org ’s general checking account the np org performs all the work of soliciting and enrolling clients in dmps but bm-1 also determines whether this is appropriate for the client he educates each client during the counseling session that lasts anywhere from an hour to two hours he is very thorough in his analysis with each client if bankruptcy is the last alternative then it may be briefly mentioned but bm-1 tries everything possible to help the client with their current debt situation social_security representative payee program ss rep payee program - currently the np org is a payee for approximately ss ssi clients beneficiaries they are a payee for both adults and children who live within their servicing area the np org works with each beneficiary as well as local agencies to ensure that the needs of each individual are met in this program the client has been deemed unable to handle his her own money by ss or some other agency the rep payee receives the monthly check for the client and has to pay all of their bills and give the client an allowance to qualify as a fee-for-service payee representative an organization must be a community based nonprofit social service agency or organization which is bonded and licensed providing licensing is available in the state in which the payee serves or be a state_or_local_government agency with responsibility for income maintenance social services health care or fiduciary duties all monies received by the np org are direct deposited into a collective ‘government trust’ checking account the accounts are balanced online through an online site with the non-profit’s bank called co-5 pay-day loans and convenience bill paying full-service allowables - bm-1 has saved clients from paying percent interest on pay-day loans the np is no longer doing this activity during 20xx the np did approximately four to five pay-day loans with three remaining pay-day loan clients in 20xx the np org will continue to service those dmps until their current contract expires with only one remaining in the program with other monthly debt payments to consumers as for convenience bill paying clients there were approximately sixteen clients in 20xx this number sizably decreased in 20xx where only five clients remained at the end of 20xx for the bill paying allowable activity now the handful of convenience bill paying full-service clients has been removed from the np org ’s inventory where they are strictly being serviced out of the fp co-1 account law sec_501 provides that an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals as long as no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual or carries on substantial lobbying or intervenes in any political campaigns is an exempt_organization form 886-a crev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibits a-1 a-2 year petiod ended 20xx-20xx sec_1 c - c provides that an organization is regarded as operating exclusively for one or more exempt purposes if it engages primarily in activities which accomplish one or more such exempt purposes if further states that an organization will not so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c - d ii states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests private interests include the creator or his her family designated individuals shareholders of the organization or persons controlled by the private interests sec_1 c - d defines educational as the instruction or training of the individuals for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community in order to meet substantial nonexempt purpose criterion for charitable tax-exempt status taxpayer must not be organized and operated for benefit of private interests u s c a sec_501 c f_r sec_1_501_c_3_-1 ii government’s position there is private benefit because the np org is generating leads for the fp co-1 entity at the front-end of the intake process or as a ‘front-end’ lead generator there are no lines of distinction and the non-profit is a conduit for the for-profit in this side by side operation of the two entities leads are generated for the fp co-1 through the operating of the np org where clients can enroll into the full-services offered by the fp co-1 when there are no more credit card accounts or ‘fair shares’ payments as described above as provided in regulation c -1 d i an organization must serve a public rather than a private interest the organization must demonstrate that it is not operated for the benefit of private interests of the founder owner or shareholders in this case the organization has not demonstrated that criteria as a lead generator for the fp co-1 it is serving the private interests of bm-1 and bm-2 owners of the fp co-1 rather than the public because of the organization’s exempt status it is able to set up dmps for the for-profit’s clients the large credit card companies only will deal with exempt_organizations in setting up dmps the dmps give the clients lower interest rates and lower monthly payments and without these benefits the fp co-1 would not attract as many customers appeal rights are fully covered in publication form 886-a rev department of the treasury - internal_revenue_service page department of the treasury - internal_revenue_service explanation of items e a m name of taxpayet org schedule no or exhibits a-1 a-2 year period ended 20xx-20xx taxpayer’s position the taxpayer disagrees with the findings it feels that with regard to the credit counseling activity the np org is operating similar to the court case consumer credit counseling serv of ala inc v united_states aftr 2d ustc par d d c in addition it feels the amount of resources and time that benefits the fp co-1 is small in comparison to education of clients and helping the social_security recipients the organization feels it is educating clients on how to handle their money and is performing a c purposes by performing the services of a social_security rep payee it feels it has made adequate changes in their books_and_records in handling their credit counseling clients sufficiently segregating the books where they have changed their method of bookkeeping by segregating the non-profit accounts from the for-profit as well as changed their recordation with summarized header categories of expenses for the non-profit conclusion the organization’s exempt status should be revoked based on private benefit it needs to file forms for the years ending december 20xx 20xx and 20xx these should be sent to the revenue_agent at internal_revenue_service form 886-a crev department of the treasury - internal_revenue_service page
